United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3640
                                    ___________

Derrick Dewayne Johnson,              *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Richard Jackson, Deputy, Pulaski      *
County Jail (originally sued as       * [UNPUBLISHED]
R. Jackson),                          *
                                      *
             Appellee.                *
                                 ___________

                              Submitted: March 25, 2011
                                 Filed: March 30, 2011
                                  ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

      Derrick Johnson appeals the district court’s1 dismissal, following an evidentiary
hearing, of his 42 U.S.C. § 1983 action in which he claimed that defendant used
excessive force against him in violation of the Eighth Amendment.



      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
       Following careful review, we conclude that no Eighth Amendment violation
occurred for the reasons stated by the district court. See Jones v. Shields, 207 F.3d
491, 495 (8th Cir. 2000) (in excessive-force claim, core inquiry is whether force was
applied in good faith effort to maintain or restore discipline, or maliciously or
sadistically to cause harm); Choate v. Lockhart, 7 F.3d 1370, 1373 & n.1 (8th Cir.
1993) (standard of review). Accordingly, the judgment is affirmed. See 8th Cir. R.
47B.
                        ______________________________




                                         -2-